 423324 NLRB No. 80GORMAC CUSTOM MFG.1Member Higgins, in agreement with former Member Cohen™sdissent in Vanalco, Inc., 315 NLRB 618 (1994), concludes that theeligibility of individuals on medical leave should be based on wheth-
er there is a reasonable prospect that they will return to work. Ac-
cordingly, he would remand the issue of Galchick™s eligibility to the
Regional Director for further consideration based on this test for eli-
gibility.Gormac Custom Manufacturing, Inc. and UnitedSteelworkers of America, AFLŒCIO, CLC.
Case 8ŒRCŒ15382September 22, 1997DECISION AND DIRECTIONBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSThe National Labor Relations Board has consideredobjections to and challenged ballots in an election held
June 14, 1996, and the Regional Director™s report rec-
ommending disposition of them. The election was con-
ducted pursuant to a Stipulated Election Agreement.
The tally of ballots shows 19 for and 16 against the
Petitioner, with 4 challenged ballots, a number suffi-
cient to affect the results of the election.The Board has reviewed the record in light of theexceptions and brief and has decided to adopt the Re-
gional Director™s findings and recommendations.1The Employer has excepted, inter alia, to the Re-gional Director™s recommendation that Objections 1, 2,
and 3 be overruled. The Employer™s exceptions allege,
inter alia, that the Petitioner™s inclusion of signatures
from three unit employees on a prounion leaflet dis-
tributed on election day was tantamount to forgery and
a breach of confidentiality so as to constitute grounds
for setting aside the election. The Regional Director
found that the three employees™ signatures were repro-
duced from a document which the employees signed,
and that the document contained a statement that,
‚‚This further authorizes the Union to ... sign my

name to union leaflets.™™ We have reviewed this docu-
ment, a redacted version of which (omitting names of
all but the three employees whose affidavits are relied
on by the Employer) we have attached to our decision
as Appendix A, and we adopt the Regional Director™s
finding.The Employer, however, argues that it is entitled, atthe least, to an evidentiary hearing on the basis of affi-davits it submitted from the employees stating thatthey were told at the time they signed the document
that their signatures would be confidential and that the
document would only be used to obtain a representa-
tion election. We disagree. Because the document
signed by the employees expressly authorized the Peti-
tioner to sign their names to union leaflets, we find
that even if oral misrepresentations were made to these
employees regarding the confidentiality of their signa-
tures, the use of their signatures on the Union™s leaflet
cannot be characterized as such a ‚‚deceptive campaign
practice as to improperly involve the Board and its
process, or the use of forged documents which render
the voters unable to recognize the propaganda for what
it is.™™ Midland National Life Insurance Co., 263NLRB 127, 131 (1982). Nor do we find that the elec-
tion-day leaflet can be properly characterized, in the
language of the Sixth Circuit, as ‚‚a misrepresentation
and deception pervasive and artful enough to interfere
with employees™ fair and free choice to such an extent
as to require a new election.™™ Dayton Hudson Dept.Store v. NLRB, 987 F.2d 359, 366 (6th Cir. 1993), onremand 314 NLRB 795 (1994), affd. 79 F.3d 546,
550Œ551 (1996).DIRECTIONITISDIRECTED
that this proceeding is remanded tothe Regional Director for the purpose of taking actions
consistent with this Decision and Direction.APPENDIX AUNITED STEELWORKERS OF AMERICA,AFLŒCIO, CLCI hereby authorize the United Steelworkers of Americato represent me for the purposes of collective bargain-
ing with my employer (Gormac Mfg.). This further au-
thorizes the Union to send my name to the National
Labor Relations Board and sign my name to union
leaflets. (Addresses and telephone numbers are omit-
ted; dates are in 1996.)Name & DateShift and Dept.
Harry StittŠ4/22(1)ŠMach.

Tom JonesŠ4/22(2)ŠMach.

Dan FraserŠ4/22(2)ŠMach.
VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00423Fmt 0610Sfmt 0610D:\NLRB\324.055APPS10PsN: APPS10
